                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO



 SANDRA RODRÍGUEZ COTTO;
 RAFELLI GONZÁLEZ COTTO,

                  Plaintiffs,

         v.                                                 Civil Action No. __________

 WANDA VÁZQUEZ GARCED, Governor of
 Puerto Rico; DENNISE NOEMÍ
 LONGO QUIÑONES, Secretary of
 Department of Justice of Puerto Rico;
 PEDRO JANER, Secretary of Puerto Rico
 Department of Public Safety; HENRY
 ESCALERA, Puerto Rico Police
 Commissioner, all in their official capacities,

                  Defendants.



                       DECLARATION RAFELLI GONZÁLEZ COTTO

I, Rafelli González Cotto, declare as follows:

        1.       I am a resident of Bayamón, Puerto Rico.

        2.       I am 32 years old and competent to make this declaration.

   I.         Professional Experience

        3.       I am an independent journalist with over 10 years of experience in print,

magazines, radio, TV and digital media in Puerto Rico. I am also a lawyer and notary public,

licensed in Puerto Rico.

        4.       I have worked with several newspapers on the island, such as El Nuevo Día,

Caribbean Business and CB en Español, where I was the Digital Editor. Subsequently, I was

appointed as the Digital Executive Editor at Latin Media House, a publishing house, where I


                                                   1
directed the digital platforms of six publications, two newspapers and four magazines, for

approximately three years.

         5.      In 2017, while serving as the Digital Editor for Caribbean Business and CB en

Español, I participated in the publication of several digital stories related to the Whitefish Energy

scandal. Puerto Rico Electric Power Authority (PREPA) awarded a $300 million contract to

rebuild Puerto Rico’s electric grid to a small private company with limited experience and only

two registered employees, instead of requesting cooperation through the mutual assistance

program of the American Public Power Association (APPA). The contract also prohibited the

government from auditing the “cost and profit elements” of the contractor’s labor rates, which

was highly unusual. The story generated significant controversy, both in Puerto Rico and in the

United States. PREPA subsequently canceled the contract at the request of then-Governor

Ricardo Rosselló.



   II.        Investigative Reporting: COVID-19 Public Health Emergency

         6.      I have written numerous news articles about the COVID-19 public health

emergency, which have been published in different news outlets around the island. My articles

have reported on conditions during the public health emergency, as well as the government’s

emergency and curfew orders.

         7.      In one article, I reported that certain companies had received multimillion dollar

government contracts for “rapid test kits" to detect the presence of COVID-19 antibodies, despite

the fact that these companies had little experience managing medical supplies. My reporting

showed that these companies had close ties to Governor Wanda Vázquez Garced’s New

Progressive Party.



                                                  2
          8.       In another article, published in collaboration with NotiCel, the most widely read

digital newspaper on the island, I revealed that the case fatality rate published by the Health

Department was not calculated in accordance with generally accepted practices, resulting in a

significant underestimation of the fatality rate. Half an hour after the article was published, the

Health Department removed the information from its website.

          9.       I also published another article with NotiCel about attempts by seven powerful

businessmen to persuade to Governor Vázquez and two agency heads to authorize the gradual

reopening of businesses in the midst of the COVID-19 pandemic, despite the absence of reliable

data about how reopening would affect the public health crisis. The article was based on

information and documentary evidence provided to me by an anonymous source.

   III.         Fear of Prosecution Under 25 L.P.R.A. §§ 3654(a) and (f)

          10.      I continue to engage in investigative reporting focused on the COVID-19

pandemic and the government’s response.

          11.      A couple months ago, I heard there was a chain message about a rumored

executive order to close down supermarkets, gas stations and other businesses because of the

COVID-19 emergency. I later learned that the government was going to prosecute a pastor from

the Dorado municipality under 25 L.P.R.A. § 3654(a) for allegedly sharing false information

about the shutdown order to cause confusion.

          12.      I am concerned that I, too, could be prosecuted under 25 L.P.R.A. §§ 3654(a) and

(f) for my independent news reporting.

          13.      I often rely on my sources to provide me with the information necessary to timely

report on newsworthy stories during the COVID-19 public health emergency. My sources are




                                                    3
essential to my reporting, especially because official data about the public health emergency is

often unavailable or unreliable.

       14.     Although I consistently follow standard journalistic practices to factcheck my

stories, I recognize that it is always possible that my stories will contain inadvertent inaccuracies,

including inaccuracies that only the government could identify and correct. I also recognize that

the government may dispute the accuracy of one of my stories, even though my reporting is in

fact accurate. Under either circumstance, I fear I could be prosecuted under 25 L.P.R.A. §§

3654(a) and (f).

       15.     My fear of prosecution under 25 L.P.RA. §§ 3654(a) and (f) has chilled my own

reporting.

       16.     My sources have also stopped sharing information as usual, because they are

afraid that I might be forced to reveal their identities if I am prosecuted under 25 L.P.R.A. §§

3654(a) and (f). For instance, I recently heard from a source that their fellow scientists are afraid

that the government might take legal action against them if it is revealed that they disclosed

information about the COVID-19 public health emergency in Puerto Rico.

       17.     The chilling effect imposed by the threat of prosecution under 25 L.P.R.A. §§

3654(a) and (f) has already made my job much harder. For example, I have been hindered in my

attempts to investigate and report on several mysterious multimillion dollar contracts awarded by

public agencies. The Office of the Comptroller recently lifted the requirement for the registration

of public contracts while Governor Vázquez’s curfew remains in effect. As a result, I and other

journalists must obtain this information through other investigative strategies, such as reliance on

our sources. But my sources are afraid to share information with me. Furthermore, even when I

am able to confirm the existence of a suspicious contract through two independent sources, I am



                                                  4
afraid that we could be prosecuted under 25 L.P.R.A. §§ 3654(a) and (f), because the

government has not confirmed the existence of the contract.

       18.     I also do not know what several key terms in 25 L.P.R.A. §§ 3654(a) and (f)

mean. For example, I do not know what amounts to a “non-existing abnormality” under 25

L.P.R.A. § 3654(a). Similarly, I do not know what constitutes an intent “to cause confusion,

panic, or public hysteria” under 25 L.P.R.A. § 3654(f).

       19.     I worry that any reports the government does not approve may be subject to

prosecution under this provision.

       20.     In recent years, Puerto Rico has suffered a number of different emergency

situations, including the catastrophe caused by Hurricane Maria in 2017, the earthquakes that

shook the southern part of the island in January of this year, and now the COVID-19 public

health emergency. The Puerto Rican government has consistently attempted to control the

information available to the public.

       21.     Between April 17 and May 17, Governor Vázquez has barely appeared at two

official press conferences to speak about the virus. In her last appearance on May 12, she spent

five minutes answering questions from the press during an improvised press conference that

lasted less than 20 minutes. The government is not providing the public the information that it

needs to understand the public healthy emergency and hold the government accountable.

       22.     The mere threat of prosecutions under 25 L.P.R.A. §§ 3654 will inevitably cause

journalists, and other members of the public, to self-censor when reporting information that is

damaging to the government’s political interests. But this information is necessary for the

decision-making of our citizens.




                                                5
Pursuant to U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct.


Executed this 19th day of May 2020.


                              By: ____________________________
                                     Rafelli González Cotto




                                                6
